LETTS, Judge,
specially concurs.
I agree with the result in this case, but am apprehensive that the majority opinion gives the impression that certain of the owners, who would have to install gravity feed lines to connect with the system, conclusively received no special benefit. If that were true, the result would be a summary judgment in their favor instead of the City. That is not, if I understand it correctly, what we intend. We intend only to hold that there are issues of fact which preclude the entry of summary judgment for either side.